Hinman, J.,
concurred in advising a new trial, but not for the reasons assigned by the majority of the court.
He thought the only error of the court below, consisted in so putting the case to the jury, as to have it turn upon whether the plaintiff applied for a ticket at a reasonable time before the train left, and was unable to obtain one. In his opinion, the office for the sale of tickets might have been open the greater part of the day, previously to the leaving of the train, and yet been closed a few minutes before, in con*267formity to their, general practice. If this was so, then he thought the plaintiff had a reasonable opportunity to obtain a ticket, and neglected to improve it. He thought, therefore, the proper question was, not whether the application for a ticket was made at a reasonable time before the train left, but rather, whether a reasonable opportunity was given by the defendants, in which a ticket could have been obtained, had the plaintiff used due diligence to procure it.
Storrs, J., concurred with Hinman, J., in his dissent from the views of Judges Waite and Sanford. He was also of opinion that, as the case was presented on the trial, the question, on which it was put to the jury, as to the right of the defendants to eject the plaintiff from their cars, was substantially, although not in terms, the same as that on which Judge Hinman thought the verdict ought to depend; and therefore that a new trial should not, on that ground, be advised.
His views on the case will be given in a subsequent part of the volume.
New trial to be granted.